PER CURIAM.
We find the conviction for possession of a firearm during the commission of a felony, § 790.07, Florida Statutes (1985), to be erroneous because the elements of that crime duplicate certain elements of the crime of second-degree murder with a firearm, § 782.04, Florida Statutes (1985), of which the defendant was also convicted. Hall v. State, 517 So.2d 678 (Fla.1988); Carawan v. State, 515 So.2d 161 (Fla.1987). Accordingly, the defendant’s conviction for possession of a firearm during the commission of a felony must be vacated. However, the second-degree murder conviction and sentence are affirmed.